Title: From Thomas Jefferson to William Short, 19 April 1802
From: Jefferson, Thomas
To: Short, William


            Dear Sir	
              Washington Apr. 19. 1802.
            The present occasion by mr Dupont is so favorable, that tho constantly immersed in business or society, without a moment’s intermission, Congress being in session, I cannot omit to drop you a line; whether it will be long or short will depend on the interruptions. my last to you were of the 17th. of March and 3d. of Oct. of the last year: since which I have to acknolege the reciept of yours of Apr. 19. June 9. Oct. 18. Dec. 18. of the last year, & Jan. 23. of the present. in that of Dec. 18. was inclosed one for mr Barnes, which, as you left me a discretion on the subject, I did not deliver, because I knew he had written to you at times intermediate to the date of the one you acknoleged the receipt of. his method is to write when he has something to inform you of, and to send his letter to his friend at New York who finds an occasion for conveyance. you must not therefore be surprised at not recieving letters from him by particular persons going hence. I informed him for instance of this opportunity by mr Dupont: but he says he wrote to you by the way of New York about 6. weeks or 2. months ago, which I recollect because he shewed me the letter. he was on the point of investing all your money in hand when we recieved news of peace, say about the latter end of November. the sixes were then at and near par. I knew that peace would produce many bankruptcies, and of course bring to market all the stock held by the bankrupts. it accordingly fell and continued to fall till lately, when it was I believe down to 96. at that point it began to look up, and he instantly sent orders to purchase for you, and in the course of a few weeks he will invest about 4000. dollars for you, & then write to you. you have lost 1 ½ per cent in interest, but will gain 3. or 4. per cent on the capital. I should be sorry that any thing should induce mr Barnes to withdraw his agency. I could not find a single person in America in whom, from a most intimate knowlege of him, I could repose equal confidence, for integrity, activity, punctuality. he is not a broker: he does but a little business, on commission, & never risking a cent. his whole income on this is probably not 1000. D. a year, & his whole expences not beyond 700. D. the worst is that he is 70. years old: but as active as a boy, & hardly ever had an hour’s sickness. be assured that he is a precious depository for you. a little kindness too attaches him by his heart-strings. he will probably remove back to Philadelphia within the present year, where he can do your business on the spot & from his own knolege. here he is obliged to trust to correspondents which occasions delay, and sometimes loss of opportunity of seizing the favorable moment at market. I have advised him to invest your money in the 3. percents. we are appropriating a sum of 7,300,000. D. annually to the redemption of our debt, in the order of time in which it is redeemable. the whole will be redeemed in about 16. years, except the three percents, which we have no right to redeem but at par, altho’ their price hitherto has been only at half par, or as far as 60. at most. two years surplus of revenue will redeem them at par, and probably it will be thought better to do that than to let them die out. tho’ therefore at their present price they yield but an interest of 3. p. cent annually, yet in 16. or 17. years they will add 66 2/3 per cent at once to the capital, which I think renders them more profitable than even the eights, which from their price yield but 7. per cent. this too is about the profit on bank stock. in consequence of this view the threes have begun to rise a little, altho’ the law is not yet actually past the Senate.—I wrote you formerly that the government, when it declined settling the affair of your 9000. D. till E.R.’s suit should be determined, promised me to invest 8000. D. (the balance supposed due you nearly) immediately in subscriptions to the 8. percent loan then open. I understood it to be actually done, and never doubted until enquiring lately at the Secretary of state’s office, the chief clerk informed me that from the excess of the subscriptions beyond the extent of the loan, not above one fourth part was effected. (I have not the exact sum in my memory). consequently you will recieve but 6. instead of about 7 ½ per cent on what was not subscribed of the balance due you. E.R.’s suit is still undecided. I always took for granted the attorney of the government would take care to shew that E.R. was not responsible to you, and consequently was so to the US. who were bound to answer over to you. I discovered very accidentally about a month ago, that on an argument of the case, this had been so little impressed, that one of two judges had been of a contrary opinion. I immediately therefore employed counsel for you separately, to attend to the single point of proving your claim on the US. and consequently their claim over on E.R. and I sent him authenticated copies of the documents necessary to prove it, copies of which I now inclose to you. I hope the next session of the court will put an end to it: and that I shall be able in my next to inform you it is finished. it is very desireable for me, considering my personal position, that this matter should be finally settled as agreed by the preceding administration, without any new interference on my part. however this desire must have it’s limits, beyond which it shall not be permitted to delay the justice due to you.—Pendleton & Lyons have made no further payment: so that you have not lost the possession of any further sum, and the acceptance of their note by the government is an additional assumption on their part of a responsibility to you.—mr Barnes’s accounts will inform you of the reciepts from the James river canal, and from Mosby. Mayo’s debt is still pursuing by mr Jefferson, who has followed both up with great diligence.
            We have lost one or two of your largest & best tenants from Indian camp, and got very petty ones in their place. I had a survey made of all the clearings with an intention of obliging the tenants to clear towards one another till they should meet, and thus form one large opening, which I would have endeavored to get into one or two hands. but my departure leaves it impossible to pursue the plan, and the place in a very disagreeable situation indeed. a parcel of little distinct patches of clearing in the hands of small distinct tenants. they pay their rents indeed so far; but they are not getting the farm into a desireable shape; and I have avoided giving them the leases for 5. years which I had intended if I could have retained the large tenants. I believe I should do well to engage my manager at Monticello to superintend the tenants, see that they cultivate the lands by rotation according to compact, clear in proper directions, and pay their rents, giving the collector 5. per cent on the latter, not as a thing which he would regard, but to lay him under legal responsibility. you seem to think rent is the sole measure of the value of lands here. this is far from being the case. I could sell your Indian camp tomorrow for the double of what it cost you. you have had it about 8. years. besides about 5. percent annual profit by rents you have added 12 ½ per cent annually to your capital. so great an advance in value must not be expected to continue. I got those lands below what they would then have sold for to common purchasers on paiments less prompt & sure. but lands have risen in our neighborhood in a most extraordinary degree. the profit by tenants is still precarious and difficult. I have fine farms on the opposite side of the river unoccupied for the last 5. or 6. years for want of tenants.—I have not yet sent you a commission for books and wines, with which I must trouble you this summer, because as yet it has not been convenient. the office I hold is allowed a plentiful salary, but no outfit. the consequence is that my private as well as public income has been all fully employed. this has been the reason why I have not commenced the discharge of your monies in my hands. I shall be at ease by the completion of my outfit in the course of the summer, and then shall appropriate from one to two thousand dollars (the smaller sums in the beginning) quarterly which come into mr Barnes’s hands as my factor here [to] the regular extinction of that debt. this being recieved at the same time with your own quarterly income, shall be regularly invested with that by him.—your box of books arrived here without any previous information, & without my being able to devise from whom or whence they came. I opened the box therefore, examined those [ly]ing on the top, and soon conjectured they were yours. I recieved afterwards your letter informing me of them. they are therefore reserved here in safety, having never [been] disturbed, except the upper layer which was dry & in good condition. they [are] not in my way at all, nor do your affairs here or in Richmond, in the hands of mr Barnes & mr Jefferson give me any embarrassing trouble. those in Albemarle cannot, because I am not there; but your interests will I believe require I should [leave?] them under some superintendance. immediately on reciept of yours of Jan. 23. I inclosed the list of plants desired by M. de Liancourt on behalf of the Agricultural society of Paris, to J. Bartram near Philadelphia, the only person I know in the US. who is likely to fulfill their intentions, desiring him to attend during the summer to the collection of the articles desired, and as soon in autumn as the seeds can all have been in readiness for gathering, to pack them, send me his bill for paiment, and I will then direct what is to be done with them. be so good as to communicate this to M. de Liancourt with the tender of my friendly esteem, and the assurance that I am glad of any opportunity of giving him proofs of it.—the Consulship at Smyrna, for which a person was recommended to you by Madame de Chastellux has been given to a mr Stewart, a native citizen, son of the late General Stewart one of our revolutionary officers.—I ought to have informed you in my last letter that mr Patricot had recieved in due time the one you inclosed to me for him. I now send his acknolegement of it, which may be satisfactory to his friends.—I will at some leisure moment prepare the sequel of our account subsequent to that rendered in my letter of April 13. 1800. but having before that turned over all your other affairs to mr Barnes, except Indian camp, so that they should not enter at all into account between us, the sequel will not have a single article in it except the reciept of rents for that tract, and some disbursements for taxes & other small matters. I pray you to make my friendly respects acceptable to our mutual friend, and to be assured yourself of my constant and sincere affection.	
            Th: Jefferson
          